DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2022 has been entered.
 
Response to Amendment
The Amendment filed on 1/5/2022 has been entered.  Claims 1-20 remain pending in the application. The Examiner has acknowledged that claims 1-2, 7-8, 13 and 20 are amended. Applicant amendments to the Claims have overcome each and every objection previously set forth in the Final Office Action mailed 11/12/2021.

Response to Arguments
Applicant’s arguments, see pp. 11-14, filed 1/5/2022, have been fully considered but are not persuasive. Although the amendments have changed the scope of the claims, upon further examination of the references, the 103 rejection is maintained.

On p. 12 ([0008], bottom), “the email that the Office Action is using as the “received message” is not the same email that is addressed to alternate recipients and forwarded”; 
On p. 13 ([0008], top), “This message by Tom that his email address is incorrect is not the same email message that is then forwarded to alternate recipient’s”; 
On p. 13 ([0009], top), “the received message is a “sent electronic message. Rankin merely teaches a “sender application plugin” this is intended for use by someone sending an email and all suggested email recipients or alternate email recipients are for a sender of an email, not the recipient of an email.”; and 
On p. 13 ([0009], middle), “selecting, based on the determined context of the electronic message, one or more alternate target recipients of the electronic message, wherein the electronic message is not addressed to the alternate target recipients and wherein context of the electronic message matches context data linked to the one or more alternate target recipients; and automatically forwarding the electronic message to the selected one or more alternate target recipients in response to selecting the one or more alternate target recipients” and “The Applicant respectfully asserts that Rankin, Vendrow and Mathew, separately or combined, do not teach the recitations of amended Claim 1.” 
The Examiner respectfully disagrees.

	Applicant argues on p. 12 ([0008], bottom), “the email that the Office Action is using as the “received message” is not the same email that is addressed to alternate recipients and forwarded.” 
	According to Rankin (col. 6, lines 57-66,) discloses that it is Bill that sends Tom the e-mail before Tom rejects the e-mail, sends it back to Bill and Bill chooses Jane and Michael as recipients of the e-mail (col. 7, lines 59-62) and Vendrow (Fig. 4; col. 12, lines 37-41; col. 13, lines 4-11), discloses automatically forwarding electronic messages.  

	Applicant argues on p. 13 ([0008], top), “This message by Tom that his email address is incorrect is not the same email message that is then forwarded to alternate recipient’s.”
	According to Rankin (col. 6, lines 57-66, The other two e-mail addresses are then arranged in descending weight, and presented to the user. The user Bill for convenience reasons, then chooses the first address from the list (tom.hearer@abctech.com)...Upon receiving the e-mail, the user Tom rejects the e-mail) discloses that it is Bill that sends Tom the e-mail before Tom rejects the e-mail.  

	Claim 1 recites the limitation, “a sent electronic message.” Applicant argues, “the received message is a “sent electronic message. Rankin merely teaches a “sender application plugin” this is intended for use by someone sending an email and all 
	According to Rankin, (col. 5, lines 29-43, After Jane Audience has received several more similar e-mails under the e-mail address jane.audience@abctech.com...) discloses a sent electronic message addressed to an addressed target recipient. In this case, Jane Audience is the addressed target recipient of a sent electronic message. The claims are given their broadest reasonable interpretation. If a sent electronic message is a received message it should reflect that in the claims.

Claim 1 recites the limitation, ”selecting, based on the determined context of the electronic message, one or more alternate target recipients of the electronic message, wherein the electronic message is not addressed to the alternate target recipients and wherein context of the electronic message matches context data linked to the one or more alternate target recipients; and automatically forwarding the electronic message to the selected one or more alternate target recipients in response to selecting the one or more alternate target recipients.” Applicant argues, p. 13 ([0009], middle),  “The Applicant respectfully asserts that Rankin, Vendrow and Mathew, separately or combined, do not teach the recitations of amended Claim 1.”
Applicant’s arguments fail to comply with 37 CFR1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Independent claims 13 and 20 have the same arguments as claim 1 and are responded to using the same rationale as claim 1. 

with traverse, with respect to the rejection(s) of claim(s) 1-20 under 103 have been fully considered and are not persuasive.  The amendments have changed the scope of the claims and a new rejection will be made in view of Rankin (US 10659420 B2, hereinafter Rankin) in view of Vendrow et al. (US 10749833 B2, hereinafter Vendrow) in further view of Mathew et al. (US 2006/0031340 A1, hereinafter Mathew).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (line 7) recites the limitation, "the received electronic message." 
Claim 13 (line 4) recites the limitation, "the received electronic message." 
Claim 20 (line 5) recites the limitation, "the received electronic message."
Examiner is interpreting the “received electronic message” as different from a “received sent electronic message” and the claims need to use “sent” consistently.
There is insufficient antecedent basis for this limitation in the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-7, 9-10, 13, 15, 16 and 18-20 are rejected under 103 as being unpatentable over Rankin (US 10659420 B2, hereinafter Rankin) in view of Vendrow et al. (US 10749833 B2, hereinafter Vendrow).
Regarding claim 1, Rankin discloses an apparatus comprising: 
a processor (col. 3, lines 29-33, processor); and 
(col. 3, lines 29-33, processor and computer readable medium storing program instructions); comprising: 
receiving a sent electronic message addressed to an addressed target recipient (col. 5, lines 29-43, After Jane Audience has received several more similar e-mails under the e-mail address jane.audience@abctech.com the following database will be updated…; col. 6, lines 57-66, The other two e-mail addresses are then arranged in descending weight, and presented to the user. The user Bill for convenience reasons, then chooses the first address from the list (tom.hearer@abctech.com)...Upon receiving the e-mail, the user Tom rejects the e-mail by clicking a button in the sender application plugin 100 on the recipient's terminal indicating that the suggestion of his e-mail address was incorrect.); 
evaluating one or more characteristics of the received electronic message to determine a context of the electronic message (col. 6, lines 66-67 and col. 7, lines 1-2, sender application plugin 100 then reduces the weight for "server down" to 11 for his e-mail address in the database in the sender application plugin 100...);
selecting, based on the determined context of the electronic message, one or more alternate target recipients of the electronic message, wherein the electronic message is not addressed to the alternate target recipients (col. 7, lines 59-62, Bill chooses both Jane and Michael for recipients, which increases each of their identifiers by 1 point (and the ''tbproduct website" identifier by 2 points).) and wherein context of the electronic message matches context data linked to the one or more alternate target recipients (col. 7, lines 7-59, Second E-Mail Recipient Recommendation Attempt, Since the term "TBproduct website" is mentioned twice, it has an additional weight multiplier associated with it, e.g., by multiplying the weight by factor 2. This kind of weight multiplier can be assigned to different things, such as identifiers that appear in the subject (since that is generally a summary of the problem, making the identifiers used have a higher importance). This builds the following list: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

This produces the following weights for the users (keeping in mind that Tom’s “server down” weight was reduced to 11 previously:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

This now shows jane.audience@abctech.com as the top recipient recommendation, with michael.listener@abctech.com as the second recommendation and tom.hearer@abctec.com as the third.).

Although Rankin teaches the electronic message to the selected one or more alternate target recipients (col. 7, lines 7-62), but fails to explicitly teach automatically forwarding the electronic message in response to selecting the target recipients.
Vendrow, in the same or similar field of endeavor, teaches automatically forwarding the electronic message in response to selecting the target recipients (Fig. 4; col. 12, lines 37-41, When the input received from sender 22 is indicative of a desire to send the message now (Step 425: Now), server 16 may responsively relay the message to recipient device 14 via network 20 (Step 430); col. 13, lines 4-11, Returning to step 425, if sender 22 determines that completion of the message draft. Additional receptiveness deferring the sending of the electronic message may better, server 16 may provide sender 22 with several options. In particular, server 16 may determine if sender 22 would prefer that server 16 save the electronic message (e.g., as a draft), auto-send the electronic message, or recommend a time when recipient 24 is more likely to positively receive the electronic message (Step 440).). 
Therefore, considering Rankin and Vendrow’s teachings as a whole, one of ordinary skill in the art, before the effective filing date of Applicant’s claimed invention, would be motivated to use the feature of messaging system having send-recommendation functionality taught by Vendrow, for optimizing sending electronic (col. 2, lines 38-43) and avoiding unreceptive recipients (col. 1, lines 25-27).	

Regarding claim 4, Rankin-Vendrow the apparatus of claim 1, wherein selecting the one or more alternate recipients is based on a comparison of the determined context of the message and contextual data associated with the one or more alternate target recipients (Rankin, col. 7, lines 59-62).

Regarding claim 5, Rankin-Vendrow the apparatus of claim 4, wherein the contextual data associated with the one or more alternate target recipients comprises a department where the alternate target recipient works within an organization, an education of the alternate target recipient, professional experience for alternate the target recipient, and/or a previous communication history of the alternate target recipient with a sender of the electronic message (Rankin, col. 5, lines 44-55).  

Regarding claim 6, Rankin-Vendrow the apparatus of claim 4, wherein the operations further comprise dynamically deriving contextual data for an alternate target recipient based on analyzing content of previous electronic messages sent to and/or from the alternate target recipient (Rankin, col. 7, lines 45-62) (Vendrow, Fig. 4; col. 12, lines 37-41; col. 13, lines 4-11).  

Regarding claim 7, Rankin-Vendrow the apparatus of claim 1, wherein the operations further comprise: 
(Rankin, col. 8, lines 12-17, Given that the sender application plugin 100 used for a certain period of time, different approaches to increasing/decreasing or using the weight could to be used, e.g., it is likely that a logarithmic function would suit best in implementation for the increase/decrease of weights…); and 
determineing typical response times for a plurality of potential alternate target recipients of the electronic message, wherein selecting the one or more alternate target recipients comprises selecting  one or more alternate target recipients having typical response times that satisfy the period of time for responding to the electronic message (Rankin, col. 7, 45-62; col. 8, lines 12-17; col. 10, claim 8, lines 26-29, determine a probability value for the at least one e-mail address of the at least one other user based on a frequency of the identified keywords within the content of the e-mail…).  

Regarding claim 9, Rankin-Vendrow the apparatus of claim 7, wherein the number of alternate target recipients that are selected from the plurality of potential alternate target recipients is inversely proportional to the period of time for responding to the electronic message (Rankin, col. 7, lines 45-62; col. 8, lines 12-17; and col. 10, claim 8, lines 26-29).  

Regarding claim 10, Rankin-Vendrow the apparatus of claim 7, wherein the operations further comprise tracking, over time, response times for each of the (Rankin, col. 7, lines 45-62; col. 8, lines 12-17; and col. 10, claim 8, lines 26-29).  

Claims 13 and 20 incorporates substantively all the limitations of claim 1 in apparatus and method forms rather than program product form and are rejected under the same rationale.

Claim 15 incorporates substantively all the limitations of claims 4 and 6 in method form rather than apparatus form and is rejected under the same rationale.

Claims 16, 18 and 19 incorporates substantively all the limitations of claims 7, 9 and 10 in method form rather than apparatus form and are rejected under the same rationale.


Claims 2-3, 8, 11-12, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rankin-Vendrow in view of Mathew et al. (US 2006/0031340 Al, hereinafter Mathew).
Regarding claim 2, Rankin-Vendrow the apparatus of claim 1, wherein operations further comprise: determining that the addressed target recipient is unavailable for receiving the message, wherein forwarding the electronic message to 
Rankin-Vendrow does not explicitly teach determining that the addressed target recipient is unavailable for receiving the message, wherein forwarding the electronic message to the selected one or more alternate target recipients is based on the addressed target recipient being unavailable.
Mathew, in the same or similar field of endeavor, teaches determining that the addressed target recipient is unavailable for receiving the message, (para. [0389], lines 7-15, user could specify their preferences to allow text messages from only certain individuals or numbers, or groups of individuals 3120 to reach their true text messaging address. With respect 3130, to text messages from all others users may create a polite personalized response such as "User Name Is Not Able to Receive Text Messages at This Time"…) and wherein forwarding the electronic message to the selected one or more alternate target recipients is based on the addressed target recipient being unavailable (paras. [0389], lines 15-22, approach simultaneously allows blocking of unwanted text messages, storing of non-critical but valuable text messages, and the receipt of wanted/critical text messages based on the characteristics of the messages themselves (beyond just the sender or the sender's group)…; [0404], lines 1-11, when the user is on vacation he/she may select the "Vacation" mode of operation to cause incoming messages to be forwarded to the user's administrative assistant and/or to be sent to the user's portable data processing device…). 


Regarding claim 3, Rankin-Vendrow-Mathew the apparatus of claim 2, wherein the addressed target recipient is determined to be unavailable in response to: 
the addressed target recipient having an auto-reply message set up indicating that the addressed target recipient is not available for a period of time (Mathew, paras. [0389], lines 15-22; [0404], lines 1-11); and/or 
the addressed target recipient is not located in a directory for an organization to which the electronic message is sent.

Regarding claim 8, Rankin-Vendrow-Mathew the apparatus of claim 7, wherein the one or more alternate target recipient are selected from the plurality of potential alternate target recipients in response to determining that the selected one or more (Rankin, col. 7, lines 45-62).  

Regarding claim 11, Rankin-Vendrow-Mathew the apparatus of claim 1, wherein the operations further comprise: prompting the one or more alternate target recipients to confirm that they want to receive the electronic message prior to forwarding the electronic message, wherein forwarding the electronic message comprises forwarding the electronic message to one or more alternate target recipients who confirm wanting to receive the electronic message (Rankin, col. 3, lines 19-20, transmit, responsive to confirmation or denial by the recipient of the e-mail…; claim 11) (Vendrow, Fig. 4; col. 12, lines 37-41; col. 13, lines 4-11) (Mathew, paras. [0061], lines 5-8; [0389], lines 15-22; [0404], lines 1-11).

Regarding claim 12, Rankin-Vendrow Mathew the apparatus of claim 1, wherein the operations further comprise notifying a sender of the electronic message that the electronic message was forwarded to the one or more alternate target recipients, the notification comprising contact information for each of the one or more alternate target recipients (Rankin, col. 7, lines and 45-62) (Vendrow, Fig. 4; col. 12, lines 37-41; col. 13, lines 4-11) (Mathew, Fig. 33C; paras. [0070], [0395]).  

Claim 14 incorporates substantively all the limitations of claim 2 in method form rather than apparatus form and is rejected under the same rationale.

Claim 17 incorporates substantively all the limitations of claim 8 in method form rather than apparatus form and are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See PTO-892 Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THORNE E WAUGH whose telephone number is (571)270-0434. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARIO ETIENNE can be reached on (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/THORNE E WAUGH/Examiner, Art Unit 2457                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443